Frazer, J.
This was an information against the appellant for barratry. The court, of its own motion, continued the cause until the next term, though the defendant objected and insisted upon his constitutional right to a speedy trial. At the next term, a nolle prosequi was entered, and he was discharged. He appeals to this court, merely, as it is said, to settle the question as to whether the court should have given him a trial at the first term. This interesting question cannot, however, be solved in this cause by this court, for the reason that it is beyond our reach. In a criminal case, a defendant may appeal, only when the judgment below is against him. 2 G. & H. 425, sec 148.
Appeal dismissed at appellant’s costs.